                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


WILLIAM GODSCHALL,

                               Plaintiff,                        CIVIL ACTION
                                                                 NO. 18-1647
        v.

ANDREW M. SAUL, Commissioner of the
Social Security Administration, 1

                               Defendant.


                                             ORDER

        AND NOW, this 20th day of December, 2019, upon consideration of the brief and

statement of issues in support of request for review by Plaintiff William Godschall (ECF

No. 8), the Commissioner’s response (ECF No. 9), Godschall’s reply (ECF No. 11), the

Report and Recommendation of Magistrate Judge Timothy R. Rice (ECF No. 24), the

Commissioner’s objection to the Report and Recommendation (ECF No. 25), Godschall’s

response to plaintiff’s objections (ECF No. 27) and the administrative record (ECF No.

4) and for the reasons set forth in the accompanying memorandum it is ORDERED

that:

        1.     The Report and Recommendation (ECF No. 24) is APPROVED and

ADOPTED;

        2.     The Commissioner’s objection to the Report and Recommendation (ECF

No. 25) is OVERRULED;


1        Andrew M. Saul became the Commissioner of the Social Security Administration on June 4,
2019. He is substituted as the Defendant in this action pursuant to Rule 25(d) of the Federal Rules
of Civil Procedure.
      3.     Godschall’s Request for Review (ECF No. 8) is GRANTED in part and

DENIED in part;

      4.     The decision of the Commissioner is AFFIRMED IN PART and

JUDGMENT is entered in favor of the Commissioner and against Godschall with

respect to the determination that Godschall was not disabled prior to the date of his

55th birthday;

      5.     The decision of the Commissioner is REVERSED IN PART and the case

is REMANDED to the Commissioner to award disability insurance benefits to

Godschall as of the date of his 55th birthday.

      6.     The Clerk of Court shall mark this case CLOSED.


                                                 BY THE COURT:



                                                 /s/ Gerald J. Pappert
                                                 GERALD J. PAPPERT, J.




                                            2
